   Case 2:21-mj-00026-CMM Document 28 Filed 08/13/21 Page 1 of 2 PageID #: 58


                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             TERRE HAUTE DIVISION

UNITED STATES OF AMERICA,               )
          Plaintiff,                    )
                                        )     2:21-mj-00026-CMM
      vs.                               )
                                        )
SHANE M. MEEHAN,                        )
          Defendant.                    )

                      MINUTE FOR AUGUST 13, 2021
              HONORABLE CRAIG M. McKEE, MAGISTRATE JUDGE

       The previously scheduled initial hearing was held on July 9, 2021 but was not
completed at that time. This matter is reconvening before the Court on a Criminal Complaint
filed on July 8, 2021.

      Government represented by AUSA, William McCoskey and AUSA, Kathryn Olivier.
Defendant appears in person and with FCD counsel, Monica Foster, Gwendolyn Beitz and
Joseph Cleary. The Court previously appointed FCD to represent Defendant Meehan. The
Court directs Defendant to complete and file a financial affidavit.

        Defendant waives reading of the Complaint; therefore, the nature of the charge was
summarized for the record. The defendant is advised of his rights, charge, and possible
penalties. Counsel asked to defer both a preliminary hearing and a detention hearing. The
Government did not object. Both the defendant and Government waived applicable deadlines
for a detention hearing. Counsel will confer and present the Court with available dates.
       Pursuant to Federal Rule of Criminal Procedure 5(f), the court, with defense counsel
present, confirms the government's obligation to disclose favorable evidence to the accused
under Brady v. Maryland, 373 U.S. 83 (1963) and its progeny, and orders it to do so.
Favorable evidence under Brady need only have some weight and includes both exculpatory
and impeaching evidence. Failure to produce such evidence in a timely manner may result in
sanctions including but not limited to adverse jury instructions, dismissal of charges, and
contempt proceedings.
        The court ORDERS that the defendant be delivered to the custody of the U.S. Marshal
for confinement in a corrections facility separate, to the extent practicable, from persons
awaiting or serving sentences or being held in custody pending appeal. The court further
ORDERS that the defendant be afforded a reasonable opportunity for private consultation
with legal counsel. Upon an order of a court of the United States or on a request of an
attorney for the Government, the person in charge of the corrections facility in which
defendant is confined shall deliver the defendant to the U.S. Marshal for the purpose of an
appearance in connection with a court proceeding.
   Case 2:21-mj-00026-CMM Document 28 Filed 08/13/21 Page 2 of 2 PageID #: 59

      The defendant is remanded to the custody of the US Marshal pending further
proceedings before the Court.


Dated: August 13, 2021
                                      ________________________________
                                       CRAIG M. MCKEE, Magistrate Judge
                                       United States District Court
                                       Southern District of Indiana

Distribution to:
Counsel of Record
